Citation Nr: 1014113	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-06 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disability (degenerative arthritis of the lower spine).

3.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri in 
July 2006, that denied service connection for bilateral 
hearing loss; and June 2008, that denied service connection 
for a low back disability and posttraumatic stress disorder 
(PTSD).  A March 2008 rating decision granted service 
connection for right ear hearing loss.

In a September 2009 appeal, the Veteran requested a hearing 
before the Board.  However, in an October 2009 letter the 
Veteran withdrew his hearing request.  Thus, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issues of entitlement to service connection for right ear 
hearing loss and a low back disability are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In an October 2009 letter, received prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant, through his authorized representative, 
that a withdrawal of the appeal on the issue of entitlement 
to service connection for posttraumatic stress disorder is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).

In an October 2009 letter, received prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the appellant, through his authorized representative, 
that a withdrawal of the appeal on the issue of entitlement 
to service connection for posttraumatic stress disorder is 
requested.  Therefore, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for posttraumatic stress disorder is dismissed.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims for service connection for right ear 
hearing loss and a low back disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears that additional treatment records may be 
outstanding.  In his September 2005 claim, the Veteran 
indicated that he was treated for a low back injury at the VA 
Medical Center in Columbia, Missouri.  To aid in 
adjudication, the Veteran's VA medical records should be 
obtained.  In addition, in June 2007 the Veteran indicated 
that he received treatment for a back injury from Dr. Hammet 
and from Dr. Fry for hearing loss.  However, those private 
treatment records do not appear to be associated with the 
claims file.  Accordingly, the Veteran's private treatment 
records should also be obtained.

The Veteran contends that he has hearing loss that is due to 
acoustic trauma from aircraft, heavy equipment, weapons, 
diesel engines, and explosives noise during his service.  He 
also contends that his right ear hearing loss is due to a 
June 1968 motor vehicle accident during which he was thrown 
out of the vehicle and landed on his right side.  While the 
Veteran's personnel records reflect a military occupational 
specialty of motor vehicle operator, the service treatment 
records are void of findings, complaints, symptoms, or 
diagnoses related to hearing loss or treatment for any 
injuries sustained as a result of a motor vehicle accident.

A September 2001 private report indicates that the Veteran 
worked with a grinder-type piece of equipment for about two 
years and related that he had some hearing loss during his 
employment.  He was assessed with suspect sensorineural 
hearing loss and damage secondary to industrial noise.  On 
private audiology examination in June 2004, the Veteran 
complained of a gradual decrease in hearing sensitivity over 
the past couple of years and provided a history of 
occupational noise exposure.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss.  The Veteran underwent 
a VA audiology examination in February 2008, at which time he 
presented with a history of acoustic trauma during service.  
He indicated that two years ago he lost hearing in his right 
ear and that an ENT believed it was viral.  He was diagnosed 
with bilateral sensorineural hearing loss, but while the 
examiner related the Veteran's left ear hearing loss to his 
service, the examiner opined that his right ear hearing loss 
resulted from a possible viral infection after his service.  
The Veteran's diagnosis of bilateral hearing loss was 
confirmed on VA audiology examination in June 2009.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of right ear hearing loss 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current 
right ear hearing loss to his active service.  Accordingly, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examiner should specifically reconcile 
the opinion with the September 2001 private opinion, February 
2008 VA opinion, and any other opinions of record and comment 
on the functional effects caused by the Veteran's hearing 
loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran also contends that he has a low back disability 
that is due to a motor vehicle accident during service in 
June 1968, at which time he was ejected from the vehicle and 
landed on his right side.  While the Veteran's personnel 
records reflect a military occupational specialty of motor 
vehicle operator, the service treatment records are void of 
findings, complaints, symptoms, or diagnoses related to a low 
back disability or treatment for any injuries sustained as a 
result of a motor vehicle accident.  The Veteran underwent a 
VA general medical examination in July 2006 at which time an 
MRI of the lumbar spine revealed minimal sized osteophytes 
and spine and disc space narrowing at the L5 and S1 level.  
Private treatment records dated in June 2003 reflect that the 
Veteran was injured in a recent motor vehicle accident, but 
there is no indication that he sustained or was treated for 
any low back injury.  Records dated in April 2004 indicate 
that the Veteran injured his low back in March 2004 when he 
was lifting a metal folding table that weighed approximately 
130 pounds and felt a pulling sensation in the mid-line of 
his low back.  Since then, he complained of persistent pain 
and was diagnosed with an acute lumbar strain.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a low back disability during 
service, and the continuity of symptoms after service, he is 
not competent to diagnose or to relate any current low back 
disability to his active service.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records from the VAMC in Columbia, 
Missouri.

2.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. Hammet, 
Dr. Fry, and any additional private 
treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
right ear hearing loss.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the September 2001 private opinion and 
February 2008 VA opinion.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's right ear 
hearing loss.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current right ear 
hearing loss.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
right ear hearing loss was incurred in or 
is due to or the result of the Veteran's 
service, including any in-service 
acoustic trauma as a motor vehicle 
operator?  The examiner should also 
discuss any pre-service and post-service 
noise exposure and must consider the 
Veteran's statements regarding the 
incurrence of right ear hearing loss, and 
his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

4.  Schedule a VA examination to determine 
the nature and etiology of any current low 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current low back 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any low 
back disability was incurred in or is due 
to or the result of the Veteran's 
service?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a low back disability, and 
his statements regarding the continuity 
of symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it more likely than not (more 
than 50 percent probability) that any 
current low back disability is due to or 
the result of any post-service injuries 
to the Veteran's back, including a post-
service work-related injury to the back 
in March 2004?

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

